
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.18


UNITEDGLOBALCOM, INC.

STOCK OPTION PLAN

FOR NON-EMPLOYEE DIRECTORS

(Effective June 1, 1993)

Amended and Restated December 7, 2001

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I GENERAL   1  
1.1
 
Definition
 
1   1.2   Nature of Options   1
ARTICLE II OPTIONS
 
1  
2.1
 
Participation
 
1   2.2   Grant   1   2.3   Terms   2
ARTICLE III AUTHORIZED STOCK
 
4  
3.1
 
The Stock
 
4   3.2   Adjustments for Stock Split, Stock Dividend, Etc.   4   3.3  
Adjustments for Certain Distributions of Property   4   3.4   Distributions of
Capital Stock and Indebtedness   4   3.5   No Rights as Stockholder   4   3.6  
Fractional Shares   4
ARTICLE IV CORPORATE REORGANIZATION; CHANGE OF CONTROL
 
5  
4.1
 
Reorganization
 
5   4.2   Required Notice   5   4.3   Acceleration of Exercisability   5   4.4  
Change of Control   5
ARTICLE V GENERAL PROVISIONS
 
6  
5.1
 
Expiration
 
6   5.2   Amendments, Etc.   6   5.3   Treatment of Proceeds   6   5.4  
Effectiveness   6   5.5   Fair Market Value   6   5.6   Section Headings   6  
5.7   Severability   6   5.8   Rule 16b-3   7

i

--------------------------------------------------------------------------------




UNITEDGLOBALCOM, INC.
STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS


        The board of directors of United International Holdings, Inc., a
Delaware corporation ("UIH"), established the United International
Holdings, Inc. Stock Option Plan for Non-Employee Directors (the "Plan"),
effective June 1, 1993 (the "Effective Date"). UIH changed its name to
UnitedGlobalCom, Inc. effective as of July 23, 1999. The name of the Plan has
been changed accordingly to UnitedGlobalCom, Inc. Stock Option Plan for
Non-Employee Directors, effective June 1, 1993.


PURPOSES


        The purposes of the Plan are to provide to certain directors of the
Company who are not also employees of the Company added incentive to continue in
the service of the Company and a more direct interest in the future success of
the operations of the Company by granting to such directors options ("Options")
to purchase shares of the $0.01 par value Class A common stock (the "Stock") of
the Company upon the terms and conditions described below.


ARTICLE I

GENERAL


        1.1  Definition. For purposes of the Plan and as used herein, a
"non-employee director" is an individual who (a) is a member of the Board of
Directors of the Company (the "Board") and (b) is not an employee of the
Company. For purposes of the Plan, an employee is an individual whose wages are
subject to the withholding of federal income tax under section 3401 of the
Internal Revenue Code of 1986, as amended from time to time (the "Code"). A
non-employee director to whom an Option is granted is referred to herein as a
"Holder".

        1.2  Nature of Options. The Options granted hereunder shall be options
that do not satisfy the requirements of section 422 of the Code.


ARTICLE II

OPTIONS


        2.1  Participation. The non-employee directors on the Effective Date and
each non-employee director elected thereafter shall receive Options to purchase
Stock in accordance with Section 2.2 on the terms and conditions herein
described.

        2.2  Grant.

(a)Initial Grant. Each individual who is a non-employee director on the
Effective Date shall automatically receive, as of the date on which the Company
commences the sale of Stock in its initial public offering (the "IP0"), an
Option to purchase 20,000 shares of Stock.

(b)Newly-Elected Directors. Each non-employee director who is newly elected to
the Board after the Effective Date shall automatically receive, at the time of
such election, an Option to purchase shares of Stock. Each Option granted
pursuant to this Section 2.2(b) shall entitle the newly elected non-employee
director to purchase 20,000 shares of Stock, unless insufficient shares are
available for grant under the Plan for each director newly elected on the same
date, in which case each such director shall automatically receive an Option to
purchase his or her pro rata portion of the shares that are available for grant
under the Plan.

(c)Date of Grant. The date on which a non-employee director receives an Option
hereunder is referred to as the date of grant of such Option.

1

--------------------------------------------------------------------------------

(d)Option Certificates. Each Option granted under the Plan shall be evidenced by
a written stock option certificate (an "Option Certificate") issued in the name
of the non-employee director to whom the Option is granted. The Option
Certificate shall incorporate and conform to the terms and conditions set forth
herein.

        2.3  Terms. Options issued pursuant to the Plan shall have the following
terms and conditions in addition to those set forth elsewhere herein.

(a)Number. Each non-employee director shall receive under the Plan Options to
purchase the number of shares of Stock specified in Section 22, subject to
adjustment as provided in Article III. Such grants shall be effective at the
times specified in Section 2.2.

(b)Price. The price at which each share of Stock covered by the Option may be
purchased by each non-employee director shall be the Fair Market Value (as
defined in Section 5.5) of the Stock on the date of grant or such greater price
as determined by the Board upon grant, subject to adjustment as provided in
Article III.

(c)Duration of Options. The period within which each Option may be exercised
shall expire ten years from the date the Option is granted (the "Option
Period"), unless terminated sooner pursuant to subsection (d) below or fully
exercised prior to the end of such period.

(d)Termination of Service, Death, Etc. The Option shall terminate in the
following circumstances if the Holder ceases to be a director of the Company:
(i)If the Holder is removed as a director of the Company during the Option
Period for cause, the Option shall be void thereafter for all purposes.

(ii)If the Holder ceases to be a director of the Company on account of
disability within the meaning of Section 22(e)(3) of the Code, the Option may be
exercised by the Holder (or, in case of death thereafter, by the persons
specified in Section 2.3(d)(iii)) within one year following the date on which
the Holder ceased to be a director (if otherwise within the Option Period), but
not thereafter. In any such case, the Option may be exercised as to all shares
of Stock specified therein, notwithstanding Section 2.3(g).

(iii)If the Holder dies during the Option Period while still serving as a
director or within the three-month period referred to in
Section 2.3(d)(iv) below, the Option may be exercised by those entitled to do so
under the Holder's will or by the laws of descent and distribution within one
year following the Holder's death (if otherwise within the Option Period), but
not thereafter. In any such case, the Option may be exercised as to all shares
of Stock specified therein, notwithstanding section 2.3(g).

(iv)If the Holder ceases to be a director within the Option Period for any
reason other than removal for cause, disability or death, the Option may be
exercised by the Holder within three months following the date of such
termination (if otherwise within the Option Period), but not thereafter. In any
such case, the Option may be exercised only as to the shares as to which the
Option had become exercisable on or before the date the Holder ceased to be a
director.
(e)Transferability, Exercisability. Each Option granted under the Plan shall not
be transferable by a Holder other than by will or the laws of descent and
distribution and shall be exercisable during the Holder's lifetime only by the
Holder or, in the event of disability or incapacity, by the Holder's guardian or
legal representative. Notwithstanding any other provision of the Plan, no Option
may be exercised unless and until the Plan is approved by the stockholders of
the Company in accordance with Section 5.4.

2

--------------------------------------------------------------------------------

(f)Exercise, Payments, Etc. (i)The method for exercising each Option granted
shall be by delivery to the Company of written notice specifying the number of
shares with respect to which the Option is exercised. The purchase of Stock
pursuant to the Option shall take place at the principal office of the Company
within thirty days following delivery of such notice, at which time the purchase
price of the Stock shall be paid in full by any of the methods set forth in
Section 2.3(f)(ii) or a combination thereof. If the purchase price is paid by
means of a broker's loan transaction as described in clause (C) of
Section 2.3(f)(ii), in whole or in part, the closing of the purchase of the
Stock under the Option shall take place on the date on which, and only if, the
sale of Stock upon which the broker's loan was based has been closed and
settled, unless the Holder makes an irrevocable written election, at the time of
exercise of the Option, to have the exercise treated as fully effective for all
purposes upon receipt of the purchase price by the Company regardless of whether
or not the sale of the Stock by the broker is closed and settled. A properly
executed certificate or certificates representing the Stock shall be delivered
to the Holder upon payment therefor. If Options on less than all shares
evidenced by an Option Certificate are exercised, the Company shall deliver a
new Option Certificate evidencing the Option on the remaining shares on delivery
of the outstanding Option Certificate for the Option being exercised.

(ii)The exercise price shall be paid by any of the following methods or any
combination of such methods, at the option of the Holder: (A) cash;
(B) certified, cashier's or other check acceptable to the Company, payable to
the order of the Company; or (C) delivery to the Company of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the purchase price of the Stock; or
(D) delivery to the Company of certificates representing the number of shares of
Stock then owned by the Holder, the Fair Market Value of which (determined as of
the date the notice of exercise is delivered to the Company) equals the price of
the Stock to be purchased pursuant to the Option, properly endorsed for transfer
to the Company. No Option may be exercised by delivery to the Company of
certificates representing Stock that has been held by the Option Holder for less
than six months or such other period as shall be sufficient for the Company to
avoid, if possible, the recognition of expense with respect to the Option for
accounting purposes.



(g)Service Required for Exercise. Except as set forth in Sections 2.3(d), 4.3,
4.4 and 5.4, each Option shall become exercisable in increments after each month
of continuous service by the Holder as a non-employee director of the Company
commencing with the twelfth month of continuous service from the date of grant.
The number of shares as to all or part of which the Option may be exercised
after twelve months of continuous service as a non-employee director after the
date of grant shall be 1/4 (12/48) of the total number of shares covered by the
Option, with an additional 1/48 being exercisable after each additional month of
continuous service as a non-employee director through the 48th month of
continuous service. Except as set forth in Sections 2.3(d), 4.3 and 4.4, the
Option shall not be exercisable as to any shares as to which the continuous
service requirement has not been satisfied, regardless of the circumstances
under which the Holder ceased to be a director. The number of shares as to which
the Option may be exercised shall be cumulative, so that once the Option becomes
exercisable as to any shares it shall continue to be exercisable as to those
shares until expiration or termination of the Option as provided in the Plan.

3

--------------------------------------------------------------------------------




ARTICLE III

AUTHORIZED STOCK


        3.1  The Stock. The total number of shares of Stock as to which Options
may be granted pursuant to the Plan shall be 960,000 in the aggregate (as
adjusted through December 7, 2001, pursuant to the provisions of Section 3.2).
The number of shares of Stock authorized for grant hereunder shall be adjusted
in accordance with the provisions of Section 3.2. Shares of Stock underlying
expired or cancelled and unexercised Options shall again be available for grant
under the Plan. However, shares surrendered to the Company in payment of an
Option exercise price shall not increase the number of shares available for
grant as Options under the Plan. The Company shall at all times reserve a
sufficient number of shares of Stock, or otherwise assure itself of its ability
to perform its obligations hereunder.

        3.2  Adjustments for Stock Split, Stock Dividend, Etc. If the Company
shall at any time increase or decrease the number of its outstanding Shares by
means of payment of a stock dividend or any other distribution upon such Shares
payable in Stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, or change
in any way the rights and privileges of such Shares, then the numbers, rights
and privileges of the following shall be increased, decreased or changed in like
manner as if the corresponding Shares had been issued and outstanding, fully
paid and nonassessable at the time of such occurrence: (a) the Shares as to
which Options may be granted under the Plan; and (b) the Shares then subject to
each outstanding Option. Upon any occurrence described in this Section 3.2, the
total Option Price under each then outstanding Option shall remain unchanged but
shall be apportioned ratably over the increased or decreased number of Shares
subject to the Option.

        3.3  Adjustments for Certain Distributions of Property. If the Company
shall at any time distribute with respect to its Stock assets or securities of
other persons (excluding cash dividends or distributions payable out of capital
surplus and dividends or other distributions referred to in Sections 3.2 or
3.4), then the Option Price of outstanding Options shall be adjusted to reflect
the fair market value of the assets or securities distributed, the Company shall
provide for the delivery upon exercise of such Options of cash in an amount
equal to the fair market value of the assets or securities distributed or a
combination of such actions shall be taken, all as determined by the Committee
in its discretion. Fair market value of the assets or securities distributed for
this purpose shall be as determined by the Committee.

        3.4  Distributions of Capital Stock and lndebtedness. If the Company
shall at any time distribute with respect to its Stock shares of its capital
stock (other than Stock) or evidences of indebtedness, then a proportionate part
of such capital stock and evidences of indebtedness shall be set aside for each
outstanding Option and, upon the exercise of such Option, delivered to the
Option Holder.

        3.5  No Rights as Stockholder. An Option Holder shall have none of the
rights of a stockholder with respect to the Shares subject to an Option until
such Shares are transferred to the Option Holder upon the exercise of such
Option. Except as provided in this Article III, no adjustment shall be made for
dividends, rights or other property distributed to stockholders (whether
ordinary or extraordinary) for which the record date is prior to the date such
Shares are so transferred.

        3.6  Fractional Shares. No adjustment or substitution provided for in
this Article III shall require the Company to issue a fractional share. The
total substitution or adjustment with respect to each Option shall be limited by
deleting any fractional share.

4

--------------------------------------------------------------------------------



ARTICLE IV

CORPORATE REORGANIZATION: CHANGE OF CONTROL


        4.1  Reorganization. Upon the occurrence of any of the following events,
if the notice required by Section 4.2 shall have first been given, the Plan and
all Options then outstanding hereunder shall automatically terminate and be of
no further force and effect whatsoever, without the necessity for any additional
notice or other action by the Board or the Company: (a) the merger or
consolidation of the Company with or into another corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
which does not result in any reclassification or change of outstanding shares of
Stock); or (b) the sale or conveyance of the property of the Company as an
entirety or substantially as an entirety (other than a sale or conveyance in
which the Company continues as a holding company of an entity or entities that
conduct the business or businesses formerly conducted by the Company); or
(c) the dissolution or liquidation of the Company.

        4.2  Required Notice. At least 30 days' prior written notice of any
event described in Section 4.1 shall be given by the Company to each Holder,
unless in the case of the events described in clauses (a) or (b) of Section 4.1,
the Company, or the successor or purchaser, as the case may be, shall make
adequate provision for the assumption of the outstanding Options or the
substitution of new options for the outstanding Options on terms comparable to
the outstanding Options, except that the Holder of each Option then outstanding
shall have the right thereafter to purchase the kind and amount of shares of
stock or other securities or property or cash receivable upon such merger,
consolidation, sale or conveyance by a holder of the number of shares of Stock
that would have been receivable upon exercise of the Option immediately prior to
such merger, consolidation, sale or conveyance (assuming such holder of Stock
failed to exercise any rights of election and received per share the kind and
amount received per share by a majority of the non-electing shares). The
provisions of this Article IV shall similarly apply to successive mergers,
consolidations, sales or conveyances. Such notice shall be deemed to have been
given when delivered personally to a Holder or when mailed to a Holder by
registered or certified mail, postage prepaid, at such Holder's address last
known to the Company.

        4.3  Acceleration of Exercisability. Subject to Section 5.4, Holders
notified in accordance with Section 4.2 may exercise their Options at any time
before the occurrence of the event requiring the giving of notice (but subject
to occurrence of such event), regardless of whether all conditions of exercise
relating to length of service as a director have been satisfied.

        4.4  Change of Control. If a Change in Control (as defined below)
occurs, all Options shall become exercisable in full, regardless of whether all
conditions of exercise relating to continuous service have been satisfied. A
"Change in Control" is deemed to have occurred if (a) a person (as such term is
used in Section 13(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of shares of the Company having
30% or more of the total number of votes that may be cast for the election of
directors of the Company without the prior approval of at least a majority of
the members of the Board unaffiliated with such person, or (b) individuals who
constitute the directors of the Company at the beginning of a 24-month period
cease to constitute at least 2/3 of all directors at any time during such
period, unless the election of any new or replacement directors was approved by
a vote of at least a majority of the members of the Board in office immediately
prior to such period and of the new and replacement directors so approved.
Notwithstanding anything to the contrary in this Section 4.4, no Option will
become exercisable by virtue of the occurrence of a Change in Control if the
Holder of that Option or any group of which that Holder is a member is the
person whose acquisition constituted the Change in Control.

5

--------------------------------------------------------------------------------



ARTICLE V

GENERAL PROVISIONS


        5.1  Expiration. The Plan shall terminate whenever the Board adopts a
resolution to that effect. After termination, no additional Options shall be
granted under the Plan, but the Company shall continue to recognize Options
previously granted.

        5.2  Amendments, Etc. The Board may from time to time amend, modify,
suspend or terminate the Plan. Nevertheless, no such amendment, modification,
suspension or termination shall impair any Option theretofore granted under the
Plan or deprive any Holder of any shares of Stock that he may have acquired
through or as a result of the Plan without the consent of the Holder. The Plan
may not be amended more than once every six months with respect to the persons
entitled to be granted Options hereunder, the timing of grants for participants,
the number of shares of Stock to be granted as Options to individual
participants or the price thereof, other than amendments necessary to comport
with changes in the Code or the rules and regulations thereunder. The Company
shall obtain the approval of stockholders to any amendment or modification of
the Plan to the extent required by Rule 16b-3 (or any successor applicable rule)
or by the listing requirements of the National Association of Securities
Dealers, Inc. or any stock exchange on which the Company's securities are quoted
or listed for trading.

        5.3  Treatment of Proceeds. Proceeds from the sale of Stock pursuant to
Options granted under the Plan shall constitute general funds of the Company.

        5.4  Effectiveness. This Plan shall be effective on the Effective Date,
subject to approval by (a) the affirmative votes of the holders of a majority of
the shares of the Company present or represented and entitled to vote at a
meeting duly held in accordance with law, or (b) the written consent of holders
of a majority of the shares of the Company entitled to vote, within one year
following the Effective Date. If the stockholders of the Company do not approve
the Plan as specified above, Options granted under the Plan shall be deemed to
be rescinded without any further action by the Board or the Company, and the
Plan shall automatically terminate.

        5.5  Fair Market Value. The "Fair Market Value" of a share of Stock
shall be the last reported sale price of the Stock on the NASDAQ National Market
System on the day the determination is to be made, or if no sale took place on
such day, the average of the dosing bid and asked prices of the Stock on the
NASDAQ National Market System on such day, or if the market is dosed on such
day, the last day prior to the date of determination on which the market was
open for the transaction of business, as reported by NASDAQ. If, however, the
Stock should be listed or admitted for trading on a national securities
exchange, the Fair Market Value of a share of the Stock shall be the last sales
price, or if no sales took place, the average of the closing bid and asked
prices on the day the determination is to be made, or if the market is closed on
such day, the last day prior to the date of determination on which the market
was open for the transaction of business, as reported in the principal
consolidated transaction reporting system for the principal national securities
exchange on which the Stock is listed or admitted for trading. If the Stock is
not listed or traded on NASDAQ or on any national securities exchange, the Fair
Market Value for purposes of the grant of Options under the Plan shall be
determined by the Committee in good faith. The Fair Market Value of a share of
Stock granted pursuant to Section 2.2(a) shall be the price at which shares of
Stock are offered to the public in the IPO.

        5.6  Section Headings. The Section headings are included herein only for
convenience, and they shall have no effect on the interpretation of the Plan.

        5.7  Severability. If any article, section, subsection or specific
provision is found to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of the Plan,

6

--------------------------------------------------------------------------------


and the Plan shall be construed and enforced as if such illegal and invalid
provision had never been set forth in the Plan.

        5.8  Rule 16b-3. This Plan is intended to comply with the requirements
of Rule 16b-3 and any successor applicable rule so that grants under the Plan
will not affect the status of non-employee directors as disinterested persons
for purposes of Rule 16b-3 and that such grants will otherwise satisfy the
requirements of Rule 16b-3. To the extent the Plan does not conform to such
requirements, it shall be deemed amended to so conform without any further
action on the part of the Board of Directors or stockholders.

        Amended and Restated December 7, 2001.

    UNITEDGLOBALCOM, INC.
    a Delaware corporation
 
 
By:
 
/s/  ELLEN P. SPANGLER      

--------------------------------------------------------------------------------

Senior Vice President and Secretary

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.18



TABLE OF CONTENTS
UNITEDGLOBALCOM, INC. STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS
PURPOSES
ARTICLE I GENERAL
ARTICLE II OPTIONS
ARTICLE III AUTHORIZED STOCK
ARTICLE IV CORPORATE REORGANIZATION: CHANGE OF CONTROL
ARTICLE V GENERAL PROVISIONS
